Citation Nr: 1139822	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible lay evidence indicates that the Veteran's current tinnitus is etiologically related to active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
II.  Merits of the Claim for Service Connection

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that his tinnitus was caused by loud noise exposure due to working as a heavy truck driver in Vietnam and being exposed to various artillery and mortar fire.   

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements as to having tinnitus are not credible.  Additionally, a February 2008 VA examination report shows the Veteran has a diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for tinnitus during military service.  In addition, the Veteran's separation examination shows that his ears were evaluated as clinically normal.  However, the Veteran reported a history of military noise exposure as a heavy equipment operator.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) while serving in Vietnam was a heavy equipment operator.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a truck driver in Vietnam it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

The Board observes that the record contains a negative nexus opinion from a VA examiner in February 2008.  Nonetheless, the Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.  The Veteran testified that the onset of tinnitus occurred during his active military service and he has had a continuity of symptoms since service.  See October 2004 claim, October 2005 statement in support of claim, January 2007 affidavit and April 2008 substantive appeal.  The Veteran is competent to report continuity of symptomatology with respect to tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has consistently reported that his tinnitus began in service with a continuity of symptoms thereafter throughout the appeal.  The Board notes that the VA examiner documented that the Veteran did not know the etiology of his tinnitus and that the onset was in 1973, after military service.  However, in the April 2008 substantive appeal, the Veteran explained that he did not inform the examiner that he first noticed tinnitus in 1973, but that he first sought treatment for his tinnitus in 1973.  As all other correspondence from the Veteran is consistent that his tinnitus began during military service and that he sought treatment for tinnitus in approximately 1973, the Board finds that this assertion is credible.  The record does not contain medical or lay evidence that conflicts with the Veteran's assertion regarding the onset of tinnitus and the continuity of symptomatology since service.  Therefore, the Board concludes the Veteran's statements of the onset of tinnitus during military service and a continuity of symptoms since service is credible.  

The United States Court of Appeals for Veterans Claims has held that where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  Charles v. Principi, 16 Vet. App 70, 374 (2002).  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to acoustic trauma during active military service.  Accordingly, the claim of entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.
REMAND

The Board observes that the Veteran was provided with a VA audiological examination in February 2008.  After reviewing the claims file and evaluating the Veteran, the examiner provided a negative nexus opinion.  Her opinion was in part based on the fact that the Veteran did not meet the requirements for a hearing loss disability based on VA law.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  Furthermore, the examiner did not discuss the Veteran's lay statements as to hearing problems in service and a continuity of symptomatology thereafter or the February 2007 private medical opinion that asserts it is reasonably possible the Veteran's current hearing loss is related to service.  Thus, the Board finds that another VA examination and opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA audiological examination and opinion with respect to his hearing loss claim.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing, including audiometric and speech recognition testing, and should note any reason for not reporting such test results.  The examiner should document the nature, extent and severity of exposure to loud noise during and after service.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether any hearing loss found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  A detailed rationale should be provided for all opinions and should reflect consideration of any lay statements provided by the Veteran.  Specifically, the examiner should address the Veteran's statements that his hearing loss began in service and he has had a continuity of symptomatology of hearing loss since service.  As part of his or her rationale, the examiner should also discuss the February 2007 private medical opinion.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


